Citation Nr: 0636633	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. Section 1151 
for an epidermal cyst of the right forehead.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife


ATTORNEY FOR THE BOARD

K. Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The veteran's claims folder is now serviced by the 
RO in Louisville, Kentucky.

This appeal was previously before the Board in September 
2005, but was remanded for compliance with the Veterans 
Claims Assistance Act of 2000.  All requested development was 
performed and the appeal is now properly returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The epidermal cyst on the veteran's right forehead is not 
an additional disability caused by hospital care, medical or 
surgical treatment, or examination furnished to the veteran 
by VA. 


CONCLUSION OF LAW

The veteran does not have an additional disability in the 
form of an epidermal cyst of the right forehead caused by 
hospital care, medical or surgical treatment, or examination 
furnished by VA in connection with a 1981 revision of a right 
tympanoplasty and facial nerve graft.  38 U.S.C.A. § 1151 
(West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2005, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced as he was 
given specific notice with respect to the elements of a basic 
claim of entitlement to compensation under 38 U.S.C.A. 
Section 1151 and cannot be prejudiced by not receiving notice 
of downstream issues that are not reached by a denial of the 
underlying benefit.  Accordingly, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, proper notice was not provided prior to the 
appealed AOJ decision.  The Court, however, specifically 
stated in Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Furthermore, 
with the issuance of a Supplemental Statement of the Case in 
March 2006, the December 2005 notice became pre-decisional 
per Mayfield v. Nicholson, 444 F. 3d. 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before the Board in March 2005.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  The Board acknowledges 
that the veteran's representative argued in its July 2006 
Brief that medical quality assurance records that may have 
been created in conjunction with the 1981 medical treatment 
here in question should be obtained if the benefit sought 
cannot be granted on the record.  The Board, however, finds 
that there is no need to seek additional medical evidence in 
this matter as the evidence of record clearly shows the state 
of disability, or lack thereof, following the treatment in 
question and any quality assurance records that may have been 
created will not be relevant in relation to the issue of the 
existence of a disability.  38 U.S.C.A. Section 5103A(a)(2) 
specifically states that the Secretary is not required to 
provide assistance if there is no reasonable possibility that 
such assistance would aid in substantiating the claim; 
38 U.S.C.A. Section 5103A(a)(3) states that efforts to assist 
with be limited to obtaining relevant records.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  As 
such, the merits of the veteran's claim will now be 
addressed.

The veteran asserts that he developed a painful lump on the 
right side of his forehead after being pricked with a needle 
during a nerve conduction test in 1981.  He testified before 
the Board that the test was performed at the VA Medial Center 
(VAMC) in Phoenix in June of 1981.

38 U.S.C.A. Section 1151 provides that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  See also 38 
C.F.R. 3.358 (1995).  

On March 16, 1995, amended VA regulations were published to 
conform with the United States Supreme Court's decision in 
Gardner v. Brown, 115 S.Ct. 552 (1994).  Specifically, 
Section (c)(3) of 38 C.F.R. 3.358 was amended to remove the 
"fault" requirement that was struck down by the Supreme 
Court.  Thus, 38 C.F.R. Section 3.358(c)(1) provides that 
"[i]t will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith."  38 C.F.R. 
Section 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries.  And, 38 C.F.R. Section 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. Section 3.358(c)(3), compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Treatment records from the VAMC Phoenix show that the veteran 
underwent revision of a right tympanoplasty with 
mastoidectomy and facial nerve graft in February 1981.  A few 
weeks after his discharge from that hospitalization, the 
veteran presented for psychiatric hospitalization and was 
determined to have an adjustment disorder with depressed 
mood.  He was again hospitalized for psychiatric complaints 
in July 1981.  At the time of the latter hospitalization, 
which lasted sixteen days, the veteran complained about 
facial paralysis and hearing problems, but made no complaints 
about a painful lump on his forehead.  His intake examination 
indicated a normal ("N") clinical evaluation of the scalp.  
No observations of a cyst on the right side of the forehead 
were recorded in the extensive clinical records and/or nurses 
notes during the July 1981 hospitalization.

The veteran sought treatment in September 1982 for excision 
of a recurrent neuroma on the right side of his neck.  Again, 
there was no mention of a mass on the forehead.  Upon 
examination, the veteran's head and neck were described and 
there was no finding of a mass on the forehead.

A VA examination report dated in February 1988 contains no 
complaint or clinical finding of a mass on the forehead.  
Rather, an examination of the scalp in conjunction with the 
assessment of right facial paralysis indicated that it was 
nontender to touch.

Upon VA neurologic examination in January 1998, the veteran 
complained of facial paralysis and made no mention whatsoever 
of a mass on his forehead.  In fact, a photograph of the 
veteran was taken at the examination and revealed that there 
was no mass on his forehead at that time.

In February 1999, the veteran underwent VA dermatologic 
examination and complained that he had developed a lump on 
the right side of his forehead after a 1981 evaluation of his 
facial nerves.  A 4 centimeter (cm) by 4 cm soft mass was 
found and the examiner diagnosed a mass on the right side of 
the forehead; an opinion with respect to etiology was not 
included in the report.  The veteran submitted a statement 
from a private physician dated in November 2001 reflecting 
complaints of swelling on the right forehead increasing over 
the last few weeks to months; the same history as given to 
the VA examiner was noted.  The private physician rendered 
the diagnostic impression of epidermal cyst, but made no 
comment as to its etiology.

The veteran and his wife testified before the Board in March 
2005 that the veteran developed a mass on his forehead after 
a nerve conduction study performed by several VA physicians 
in 1981.  The veteran stated that the mass was painful.

Given the evidence as outlined above, the Board finds that 
although the veteran currently has an epidermal cyst on the 
right side of his forehead, it was not caused by hospital 
care, medical or surgical treatment, or examination furnished 
by VA in connection with a 1981 revision of a right 
tympanoplasty and facial nerve graft.  There is no medical 
evidence of injury to the veteran's forehead following his 
1981 surgery and subsequent care to determine the nature of 
his facial paralysis.  The most contemporaneous records 
reflect absolutely no complaints of a facial mass and a 
photograph taken in 1998 clearly shows that a mass was not 
present at that time.  The first mention of the facial mass 
was in 1999, approximately eighteen years after the alleged 
injury, and this is simply too remote to find a causal 
relationship to VA treatment in 1981 without evidence of 
treatment during the period from 1981 to 1999 and/or a 
medical opinion explaining how a cyst that developed almost 
twenty years after an incident could be related to such an 
incident.

The Board acknowledges that the veteran and his wife are 
competent to testify to their own observations concerning a 
skin disorder.  Their lay assertions of continuity of 
symptomatology are not credible, however, when considered in 
light of the normal clinical evaluations of the scalp in 1981 
and 1988, and the photographic evidence reflecting no 
observable epidermal cyst in 1998.  The statements of the 
veteran and his wife as to the etiology of the cyst, standing 
on their own, are also insufficient to establish a 
relationship between an instance of medical treatment and a 
disorder that appeared almost twenty years later.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Consequently, the veteran's claim of entitlement to 
compensation under Section 1151 for an epidermal cyst of the 
right forehead is denied.

ORDER


Compensation under 38 U.S.C.A. Section 1151 for an epidermal 
cyst of the right forehead is denied.



	                        
____________________________________________
	T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


